Citation Nr: 0311213	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-33 024	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  The propriety of the initial zero percent 
(noncompensable) evaluation assigned following the grant of 
service connection for hypertension.  

2.  The propriety of the initial zero percent 
(noncompensable) evaluation assigned following the grant of 
service connection tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on periods of active duty from November 
1976 to June 1978, May 1980 to September 1992, and from 
October 1999 to April 2000.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1993 rating decision that, inter alia, 
granted service connection and assigned a noncompensable 
evaluation for hypertension from October 1, 1992.  The 
veteran filed a notice of disagreement in December 1993.  The 
RO issued a statement of the case in August 1994.  The 
veteran filed a substantive appeal in August 1994.  In 
September 2001, the Board remanded this matter to the RO for 
additional development.  

Additionally, the Board notes that the RO has certified to 
the Board as an issue on appeal the claim for an initial 
compensable evaluation assigned following the grant of 
service connection for tinnitus.  In this regard, the Board 
notes that service connection for tinnitus was granted by 
rating decision of January 1997.  The veteran filed a notice 
of disagreement with the assigned evaluation in February 
1997.  The RO issued a statement of the case in December 
2002.  However, a substantive appeal was not received until 
April 2003.  The RO has not specifically addressed the 
question of the timeliness of the appeal as to that issue.  
See 38 C.F.R. § 20.302 (2002).


REMAND

The record reflects that on a VA Form 9, Appeal to the Board 
of Veterans' Appeals, filed in August 1994, the veteran 
requested a hearing before a Member of the Board (now, 
Veterans Law Judge) at a local VA office (Travel Board 
hearing).  The record also shows that in May 1995, the 
veteran requested a hearing before the RO prior to any 
hearing by a Member of the Board.  A December 1995 letter 
from his appointed representative indicates a requested a 
stay of any scheduled hearing pending the results of a VA 
examination.  A hearing before the RO was scheduled in July 
2001; however, the veteran indicated that he was unable to 
personally attend.  

Notwithstanding the representative's attempted qualification 
of the veteran's hearing request, the veteran has clearly 
indicated a desire for both an RO hearing (that he was unable 
to attend) and a Travel Board hearing, and there is no 
indication that the veteran has ever been scheduled for any 
Board hearing, or that the veteran withdrew his request or 
otherwise waived his right to a Board hearing.  Hence, the 
hearing must be scheduled.  See 38 C.F.R. § 20.700 (2002).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity.  Unless the 
veteran indicates, in a signed writing, 
that a Board hearing is no longer 
desired, the hearing should be held, and 
the claims file thereafter transferred to 
the Board in accordance with current 
appellate procedures.    

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



